Agnew, C. J., and Sterrett, J.,
dissent, Agnew, C. J., filing the following opinion.
The leading facts of this case, raising an important questiomupon the power of taxation for city purposes, .alleged in the bill, and either not denied in the answer or found by the master, are these: The limits of the city of Pittsburgh were extended to embrace a large tract of country composed of farm lands, including the rural townships of Pitt, Oakland, Collins, Liberty and Peakes. The plaintiff owns a farm of eighty acres, bounded by farms, excepting an adjacent parcel of about twenty acres laid off into lots. On the north of his tract lie about one thousand acres in farms, and surrounding and between it and the city lie other farms. His tract i‘s used for farming and dairy purposes only. It was not brought into the city with his consent, and has not been laid off into lots. It lies distant from gas-pipes and lamps, water-pipes, sewers, police beats, and fire appar-atus. It has no streets or lanes maintained for city uses, excepting those prior existing roads which were and are sufficient for the use of his farm. It has springs of water sufficient for its use. In consequence of being brought within the city limits it is taxed a sum of $2117, on a valuation of $244,000 for city purposes alone, exclusive of county, poor, and ward school taxes, while the productive yearly value as a farm is $10 per acre, or $800 for the whole.
The master has' discussed a, number of immaterial questions; for example, the system of valuation and its conclusiveness, the power of the city to extend works into the tract, and the ability of Kelly to lay off his land into city lots. These, however, concern the future chiefly, and afe aside from the true question, that of power, to wit: the authority of the city to burthen such property in its existing condition, with taxes for merely city purposes. The rightful power of the city to do this is rested primarily on the power of the legislature to extend the city limits over farm lands. The power to extend is conceded. It is often necessary as a wise preparation to bring such lands into a state necessary to adapt them to future progress. But this concession to the power of extension, and general municipal jurisdiction, gives no power to tax farms hav*181ing no need of city improvements for exclusively city purposes. The powers are essentially different. It might as well be argued that the extension, by Act of Assembly, of the limits of Pittsburgh to the boundaries of Allegheny county, or to that part lying between the rivers Monongahela and Allegheny, would confer a power upon the city to tax all the farms in the county or that section of it between the rivers, for gas, water, police, fire and other city uses. The difference is not in principle, but only in extent of surfaces. It is just as illegal to tax these farms in the several townships heretofore named, as to tax all the townships in that section between the rivers. The latter only exhibits the abuse more palpably. The owners of these farm lands in the townships brought within the limits, have no common interest or benefit of the improvements in the built up, or true city.
If the legislature can, by a mere extension of boundary, authorize the city to tax farm lands for purely city purposes, it might, without extension, direct all farms, within given lines, outside of the city, to pay these city taxes. Thus, when we get rid of that confusion of thought which confounds extension of boundary and power of taxation, we perceive that taxes laid on mere farm lauds to pay city levies applicable only to the built-up or true city, is nothing more than an order to farmers to pay for the benefit of the city residents; it is taking the money of A. to pay for improvements made for the use of B. This is palpably and flagrantly unjust, and therefore against common right. If the legislature itself cannot compel farmers to pay city taxes for purely local purposes in which they have no share, it is clear it cannot authorize the city to do indirectly what it cannot do directly. An order, with or without the extension of boundary, upon a certain class to pay taxes for local benefits conferred on others, is wholly different from a power to lay a general tax for the support of government. The latter is a power to which every citizen of a state submits himself in consideration of the general benefits derived from government. But as to the former, it is well said, in Bradshaw v. The City of Omaha, 1 Nebraska 16, that the object is to make the owners of farms divide the expense of supporting the municipal government with those who need it; that the true city is the built-up part; while the levy of taxes on farms is to confiscate property outside for the benefit of those within the true city. See, also, Taylor v. Porter, 4 Hill 140; Holden v. James, 11 Mass. 896.
The power of the legislature is clear to divide the state, for convenient local government, into counties, townships, cities, boroughs, &c., conferring on each an appropriate autonomy. But in doing this, the powers conferred must be adapted to the ends to be accomplished by each. A sound and largo discretion is necessarily exercised in this adaptation of powers. But it is equally clear that the powers conferred must have a reasonable appropriatenesss to the *182end proposed. Such an exercise of power only can fairly comport with the true and acknowledged principles of our-American governments, which are all founded on the rights of the people, and for their “peace, safety and happiness:” sect. 2, Declaration of Rights, New Constitution. These principles are well stated by Justice Chase, in Calder v. Bull, 3 Dallas 386: “ The people of the United States,” he says, “erected their constitutions or forms of government to establish justice, to promote the general welfare, to secure the blessings of liberty, and to protect their persons and property from violence. The purposes for which men enter into society will determine the nature and terms of the social compact; and as they are the foundation of the legislative power, they will decide what are proper objects of it. The nature and ends of legislative power will limit the exercise of it.” Again : “ There are acts which the federal or state legislatures cannot do without exceeding their authority. There are certain vital principles in our free republican governments which will determine and overrule an apparent and flagrant abuse of the legislative power; as, to authorize manifest injustice by positive law; or, to take away that security for personal liberty or private property for the protection whereof the government was established.”
The same thoughts were thrown out by Chief Justice Marshall, in Fletcher v. Peck, 6 Cranch 87: “It may well be doubted,” he says, “ whether the nature of society and of government does not prescribe some limits to the ^legislative power; and if any be prescribéd, where are they to be found, if the property of an individual, fairly and honestly acquired, may be seized without compensation ? To the legislature all legislative power is granted; but the question whether the act of transferring the property of an individual to the public be in the nature of the legislative power, is well worthy of serious reflection.”
- This is precisely the question before us, whether, under the mere name or color of taxation, the. legislature can confer on a city a power to transfer the money or property of farmers outside of the true city, to those who live within it, for purposes by which they alone are benefited ?
The inviolability of the right of private property and the natural boundary of the legislative power has been enforced already in this state in the case of Washington Avenue, 19 P. F. Smith 363, in these words: “ When, therefore, the constitution declares in the ninth article, that among the inherent and indefeasible rights of men is that of acquiring, possessing and protecting property, that the people shall be secure in their possessions from unreasonable searches and seizures; that no one can be deprived of property unless by the judgment of his peers or the law of the land; that no man’s property shall be taken or applied to public use without 'just compensation being made; that every man for an injury to *183his lands or goods shall have remedy by due course of law, and right and justice administered without sale, denial or delay, and that no law impairing contracts shall be made, and when the people to guard against transgressions of the high powers delegated by them have declared that all these rights are excepted out of the general powers of government, and shall for ever remain inviolate, they for their own safety stamped upon the right of private property an inviolability which cannot be frittered away by verbal criticism on each separate clause, nor the united fagot broken stick by stick, until all its strength is gone. There is a clear implication from the primary declaration of the inherent and indefeasible right of property, followed by the clauses guarding it against specific transgressions that covers it with an aegis of protection against all unjust, unreasonable and palpably unequal exactions, under any name or pretext; nor is this sanctity incompatible with the taxing power, or that of eminent domain, where for the good of the whole people burdens may be imposed or property taken. I admit that the power to tax is unbounded by any express limit in the constitution; that it may be exercised to the full extent of the public exigency. I concede that it differs from the power of eminent domain, and has no thought of compensation by way of return for that which it takes and applies to the public good, further than all derive benefit from the purpose to which it is applied. But nevertheless taxation is bounded in its exercise by its own nature, essential characteristics and purpose. It must, therefore, visit all alike in a reasonably practicable way, of which the legislature may judge, but within the just limits of what is taxation. Like the rain it may fall upon the people by districts and by turns, but still it must be public in its purpose and reasonably just and equal in its distribution, and cannot sacrifice individual right by a palpably unjust exaction, to do so is confiscation, not taxation; extortion, not assessment; and falls within the clearly implied restrictions of the Bill of Rights.”
Therefore, while we concede the wide range to be given to legislative discretion in adapting the means to the end, that is, to the purposes of local government, there is a limit beyond which the legislative power cannot sacrifice the sacred right of private property. This limit is reached when it palpably and plainly sacrifices this right, which the people themselves have jealously guarded against transgression in their fundamental law. There must be, therefore, a reasonable appropriateness in the means employed to execute the legislative purpose. This has been well expressed by Chief Justice Marshall, that bright luminary of constitutional law, in discussing the power of Congress, under the 19th clause of the 8th section of the 1st article of the Federal Constitution, to make all laws necessary and proper for carrying into execution the federal powers. “ But we think (he said) the sound construction of the constitution must allow to the national legislature that discretion with regard to *184the means by which the powers it confers are to be carried into execution, which will enable that body to perform the high duties assigned to it, in the manner most beneficial to the people. Let the end be legitimate, let it be Avithin the scope of the constitution, and all means Avhich are appropriate, which plainly are adapted to that end, which are not prohibited, but consist Avith the letter and spirit of the constitution; are constitutional:” McCulloch v. Maryland, 4 Wheaton 316. The italics are mine.
This was said by that greht jurist of an express poAver to pass all laAYS necessary and proper to execute expressly conferred poAvers — the means must be appropriate — must be plainly adapted to a legitimate end — one not prohibited, but consistent with the letter and spirit of the constitution. Hoav much stronger then does the language apply to a case like this, Avhere no express power over the means is given, but the poAver is left to be inferred only from its appropriateness.
The taxing power conferred on the city, therefore, cannot éxtendto such a case as this, where a ruinous burthen is laid on land wholly rural and outside of the city proper, for purely local and city objects,'in Avhich Mr. Kelly the OAvner has no interest. This distinction betAveen local taxation for purely local purposes, and general taxation by the state, in which all are interested, cannot be overlooked or thrust aside. It is the very pivot of the question: People v. Mayor of Brooklyn, 4 Comst. 419; Morse v. Stocker, 1 Allen 159. It is not the extension of boundary Avhich is unconstitutional, but it is the imposition of a burthen, where it is palpably and flagrantly unjust and contrary to common right: Bradshaw v. Omaha, 1 Neb. 16.
We are not without very respectable and numerous precedents for the doctrines contended for. The very point in question is decided in the following cases: Cheaney v. Hooser, 9 B. Mon. 330; Covington v. Southgate, 15 Id. 491; Morford v. Unger, 8 lovva 82; Langworthy v. Dubuque, 13 Id. 86; Fulton v. Davenport, 17 Id. 404; Bradshaw v. Omaha, 1 Neb. 16. The opinions in some of these cases are elaborate, well-considered, and very convincing to my mind.
Much of the answer given to this view of the natural right of property secured by constitutional limitations, is a mere criticism on words. Thus it is said the protection claimed refers only to the power of eminent domain, which relates to a taking, not a taxation of property. Even this clause is entitled to a liberal interpretation : Pearce’s Heirs v. Patton, 7 B. Mon. 162. But the Declaration of Rights does not confine its protection to this clause, when it declares the inherent right of private property, and places it on the same high plane of protection as the rights of life and liberty, or when it declares that the possessions of the people, as well as their persons, houses and papers, shall be secure from unreasonable seizures ; *185and when it asserts that free governments are instituted for their peace, safety and happiness. Indeed, the whole circle of fundamental rights rise up in earnest protest against the doctrine of the absolute despotism of the legislative power over property; while the clause relating to the power of eminent domain only strengthens the protest. It is not the province of the courts, which stand between the citizen and the abuse of power by public servants, to fritter away these clauses to mean next to nothing. Eminent domain is simply high and eminent dominion, and is but another name for sovereignty. Specially, it is but one of the powers of sovereignty, which includes the taxing power as well as that which takes. Taxation exacts of the owner of property a share of the public burdens, as his just proportion, for the benefits received from the government. Eminent domain goes a step farther, and takes more than a j ust share, and therefore awards compensation for the excess : People v. Brooklyn, 4 Coms. 420. But it is evident that both are founded on the consideration of benefits conferred in some form. Sovereignty, in a constitutional government under a bill of rights, imports'no arbitrary power for any purpose. What is taxation but a delegated power, and therefore subject to the fundamental rights of men, which government is intended to protect, when the exercise of this power conflicts with them without just cause V If the power to tax be absolute and unbounded by just cause, there is no protection whatever. You cannot take property without just compensation ; but you may tax it to destruction. You may not lop off a limb or cut off the head without a just cause, but you may bleed the whole trunk to death. Or if you cannot find a good cause, you may presume it; or you may find it in some infinitesimal quantity to furnish a pretext. Clearly, the power of taxation is not so destructive. It is bounded by the exigency which calls forth its exercise. Kirby v. Shaw, 7 Harris 259, a case admittedly on the verge of the taxing power, contains probably the strongest expressions of the absolute character of the taxing power; yet these must be taken in reference to the case itself which called them forth, and it was one where a special benefit was conferred on the borough of Towanda, and the chief justice made this the corner stone of his argument.
In discussing this question, the advocates of unlimited power ignore the distinction so palpable between the general power of taxation for the benefit of the whole state, though laid in districts, and the imposition of local burthens in return for specific benefits. As to the former, all men participate more or less in the general advantages of government; but there can be no such postulate for the latter, where it is palpably clear the local burthen is imposed without just cause and is plainly for the benefit of others. And a court must regard a substantial return not a merely speculative or shadowy benefit, which amounts to no more than a pretext.
*186. When, therefore, the exercise of the power of local taxation is manifestly arbitrary and palpably unjust and without just cause, when, according to Chief Justice Marshall, it is not “ appropriate’’ to the true purpose of local or city government, it is not constitutional, it infringes the fundamental rights of the citizen and is void. This is the rule laid down in Sharpless v. City of Philadelphia, 9 Harris 164, and many other cases to determine the constitutionality of laws: Fletcher v. Peck, 6 Cranch 87; Cooper v. Talfain, 4 Dallas 14; Eakin v. Raub, 12 S. & R. 339; Commonwealth v. Smith, 4 Binn. 123; Cheaney v. Hooser, 9 B. Mon. 330; Morford v. Unger, 8 Iowa 82; Bradshew v. Omaha, 1 Neb. 16. In this case it is palpably, clearly plain, that as to gas, water, fire and police, Kelly’s farm is taxed for purely city purposes in which it has no share. It is perfectly manifest that his money is transferred to a local use for the benefit of others. Why then 'shall a court hesitate to pronounce the burthen contrary to right, and void. No stronger authority will be found for the principle I have insisted upon than the decision of the whole court in the case of the Bridge over Sawmill Kun, ante 163. The very foundation of the opinion of Justice Woodward is the absence of peculiar benefit to the party assessed. On the doctrine of general benefits, or a supposed or infinitesimal benefit the assessment was valid. Its rejection proves that this court does look at the nature and practical operation of the charge, and the want of any substantial return for the tax, in local taxation.
Keferenee is made to the Kitty Eoup case as covering this. That is a mistake. • It decides one point only, the power under the new constitution to classify the subjects of taxation. But the power to classify is essentially different from the power to impose any tax. Classification implies that the subject is taxable for a proposed purpose. But our question is upon the power to impose any tax for gas, water, fire and police. The classification into urban and rural, the only point in the Kitty Eoup case that had a majority of the court, does not determine whether the rural is subject to a tax for merely city purposes. Some rural properties may be subj ect, for they may have the benefit of gas, water, police and other city advantages. But when the property is, as here, a farm not subject to the tax for these city purposes, it is manifest that classification has nothing to ' do with the case. Classification merely reduces the amount of the tax on the subject of the classification (when it is a taxable subject)' to two-thirds if rural. But the point made in this case is that the subject is not taxable at all for these purely city uses, and the tax is, therefore illegal in whole and in part. It is not taxable for two-thirds or any other proportion. It is not a tax for those general purposes which concern the state, such as county, poor, road and school tax. That would bring the case within the general taxing power. In such a case it is immaterial whether the tax is imposed *187over the state at large, or in districts, for the purposes are those of general advantage.
We have arrived just at that point in the history of local taxation where, in my judgment, this court should stand firmly as the bulwark of human rights to prevent their sacrifice in detail and by gradual encroachment. If the rights of property can be taken or taxed away, without a justifiable cause to bring the legislative act within the just powers of government, it is confiscation, not legal contribution. Planted on the broad foundation of the rights of men, I shall stand alone, if no one go with me, in the defence of constitutional liberty, opposed to every scheme of plunder, however gilded or bright, which the tenants of municipal places may devise.